1. Defs Pro Se Petition for Writ of Certiorari to Review Order of Superior Court of Henderson County
1. Dismissed
2. Defs Pro Se Motion to Proceed In Forma Pauperis
2. Allowed
3. Def’s Pro Se Motion to Appoint Counsel
3. Dismissed as moot
4. Defs Pro Se Motion for Change of Venue
4. Dismissed
5. Defs Pro Se Motion for Court to Provide Expert Witness and/or Investigator
5. Dismissed
6. Def’s Pro Se Motion to Suppress
6. Dismissed
7. Defs Pro Se Motion Seeking Release of Exculpatory Evidence
7. Dismissed